Citation Nr: 0829054	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which inter alia, denied service connection for 
PTSD and peripheral neuropathy.  In his Substantive Appeal, 
the veteran limited his appeal to those issues.  In an April 
2006 rating decision, the RO granted service connection for 
peripheral neuropathy.  Thus, the only issue before the Board 
is as noted on the title page. 

A Travel Board hearing was scheduled for January 2008, and 
the veteran failed to appear.  Neither the veteran nor his 
representative filed a motion for a new hearing.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD as the result of witnessing a murder in service while 
stationed in Vietnam.  His personnel records show that he 
served in Vietnam from November 1968 to September 1970.  

The veteran has submitted a statement in which he provided 
details regarding his alleged stressor.  Specifically, he 
stated that during the first five or six months 
(approximately November 1968 to April 1970) of his period of 
service in Vietnam, he witnessed a soldier identified as 
Private John Penny shoot an unidentified Staff Sergeant.  The 
veteran has explained that Private Penny shot the Staff 
Sergeant following an altercation in a recreation room.  The 
veteran has stated that he was "one step late" in stopping 
the shooting by knocking the rifle out of Private Penny's 
grasp.  The veteran claims that Private Penny was court-
martialed, convicted and served a seven year sentence for the 
murder.  He stated that these events occurred while he served 
with a detachment the 52nd Signal Battalion in the town of 
Sadec on the Mekong River.

The RO indicated that the veteran did not submit enough 
detail and thus has not attempted to verify the alleged 
stressor.  The Board finds, however, that some attempt to do 
so must be made because the veteran has provided a fair 
amount of information that must be investigated.  He has 
given VA a six month window and the name of the alleged 
murderer, Private John Penny.  An attempt to verify that the 
alleged events occurred and that the veteran was stationed at 
place and time of these events should be made.  Due to the 
veteran's personal involvement with the alleged murder, it 
seems logical to conclude that the veteran would have 
provided a statement to the police and/or testified at the 
trial of Private Penny regarding the events.  If so, then 
records of the veteran's statements or testimony could likely 
be obtained from the Joint Services Records Research Center 
(JSRRC) and/or the U.S. Army Criminal Investigation Division 
(CID).  

The veteran was diagnosed as having PTSD in May 2002, due in 
part to his witnessing the alleged murder.  In a May 2003 
report of medical history, he indicated that he had been 
receiving treatment for PTSD from November 2002 and forward.  
There are no VA records in the claims file reflecting this 
alleged treatment, which indicates that there may be VA 
records outstanding.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Hence, VA has a duty to seek these records.  38 
C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the claimed in-
service stressors as described above with 
the JSRRC and/or CID.  In particular the 
JSRRC and/or CID should attempt to 
corroborate if a murder was committed by a 
Private John Penny as the veteran 
described, and if so, whether he was 
present at the time and place of the 
murder, to include obtaining any 
documentation regarding any statements, 
testimony or evidence that the veteran 
provided in relation to the murder, if 
verified.  All information obtained by the 
AMC/RO in furtherance of this attempt must 
be associated with the claims file. 

2.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




